         Case 1:21-cr-00040-TNM Document 27 Filed 03/29/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
              v.                            :       Case No. 21-cr-40-TNM
                                            :
PATRICK E. McCAUGHEY III                    :
TRISTAN STEVANS                             :
               Defendants                   :


       MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials, pursuant to the proposed protective order governing discovery, as requested in the

United States’ “Motion for Protective Order,” filed on March 29, 2021. Finally, the United States

requests that any order granting this motion be made applicable to co-defendants who may later

be joined.

       The United States has conferred with counsel for both defendants regarding this motion

and counsel for defendant Tristan Stevens does not oppose this motion. Counsel for defendant

Patrick McCaughy does not oppose the government’s request to provide Rule 6(e) material, but

does oppose the proposed protective order filed on March 29, 2021.




                                                1
         Case 1:21-cr-00040-TNM Document 27 Filed 03/29/21 Page 2 of 3




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:       /s/ Jocelyn Bond
                                             Jocelyn Bond
                                             Assistant United States Attorney
                                             D.C. Bar No. 1008904
                                             555 4th Street, N.W.,
                                             Washington, D.C. 20530
                                             202-809-0793
                                             Jocelyn.Bond@usdoj.gov




                                                 2
          Case 1:21-cr-00040-TNM Document 27 Filed 03/29/21 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       Case No. 21-cr-40-TNM
                                             :
PATRICK E. McCAUGHEY III                     :
TRISTAN STEVANS                              :
               Defendants                    :

                                             ORDER

        Upon consideration of the United States’ motion to disclose items protected by Federal

Rule of Criminal Procedure 6(e) and sealed materials, it is hereby

        ORDERED, that the motion is GRANTED, and it is further

        ORDERED, that the United States may provide in discovery materials protected by

Federal Rule of Criminal Procedure 6(e), and it is further

        ORDERED, that the United States may provide in discovery sealed materials, pursuant to

the previously entered protective order governing discovery, and it is further

        ORDERED, that this Order also applies to the disclosure of the materials described above

to any co-defendants who may later be joined.




Date:                                        ___________________________________
                                             U.S. DISTRICT JUDGE




                                                 3
